On January 22,1965, the court issued the following order:
This case' comes before the court on plaintiff’s motion and defendant’s cross-motion' for summary judgment. Upon consideration thereof, together with the opposition thereto, and without oral argument..
■ It .Is Ordered this. 22nd day of January, 1965, that plaintiff’s motion be.and.the same is denied, defendant’s cross-motion, be and the same is granted, and the petition is dismissed.'' As to the reduction-in-force in 1957, the court *1019holds, on the basis of the briefs and materials presented, that (1) there is no showing by plaintiff, or adequate attempt to show, that the reduction-in-force was not properly instituted and implemented according to law, or that there was any material procedural defect in the carrying out of the reduction-in-force, including plaintiff’s consideration for the post of Leadingman- (Fuel Operations); and (2) there is no showing by plaintiff, or adequate attempt to show, any arbitrary, capricious, or illegal action by the employing agency or the Civil Service Commission. As to the reduction-in-force in 1959, the court holds, on the basis of the briefs and materials presented, that plaintiff is precluded from suit because he did not appeal to the Civil Service Commission and therefore failed to exhaust his administrative remedy. Krennrich v. United States, Ct. Cl., No. 358-62, decided January 22, 1965, [ante, p. 6] and cases cited.